UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-7859



ERIC LEE JOHNSON,

                                              Plaintiff - Appellant,

          versus

RONALD E. MOATS; RICHARD LANHAM, SR., Commis-
sioner of Correction; GARY KENT, Correctional
Officer; JEFFRY WILSON, Correctional Officer;
KAREN ELLIOTT, Case Management Supervisor;
RICHARD GROVE, Case Manager; HERBERT COOPER,
Lieutenant, Housing Unit #1 Manager; GENE
RIPPEON, Commissary Supervisor; JACK HARNE,
Captain, RCI Administrative Remedy Coordi-
nator; GARY R. SMITH, Sergeant involved on
3/26/94; CORRECTIONAL OFFICER INVOLVED ON
2/12/95; JEFFERY ENGLEHART, Correctional
Officer, Individually and in their Official
Capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
95-545-CCB)

Submitted:   March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Eric Lee Johnson, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Audrey J. S. Carrion, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Moats, No. CA-95-545-CCB (D. Md. Nov. 1, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




                                2